Case 1:18-cv-05930-MKB-ST Document 202 Filed 08/23/21 Page 1 of 4 PageID #: 2456




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------
 TAJE MONBO and DEAFUEH MONBO,

                                     Plaintiffs,
                                                                   ORDER
                            v.                                     18-CV-5930 (MKB)

 LOTFY NATHAN, RED GAP FILM GROUP,
 LLC, VERTICAL ENTERTAINMENT, LLC,
 OSCILLOSCOPE PICTURES, INC.,
 OSCILLOSCOPE, INC., DANIEL BERGER,
 THOMAS SLADEK, OVERBROOK
 ENTERTAINMENT, INC., OVERBROOK
 ENTERTAINMENT, LLC, SONY PICTURES
 ENTERTAINMENT, INC., ERIC BLAIR,
 WILLARD CARROLL SMITH, JR., MISSION
 FILM, INC., and MARIA MOCHIN individually
 and doing business as MISSION FILM
 PRODUCTIONS,

                                     Defendants.
 ---------------------------------------------------------------
 MARGO K. BRODIE, United States District Judge:

          Plaintiffs Taje Monbo and Deafueh Monbo, proceeding pro se, commenced the above-

 captioned trademark and copyright infringement action on October 23, 2018, and filed an

 Amended Complaint on August 29, 2019, against Defendants Lotfy Nathan, Red Gap Film

 Group, LLC, Vertical Entertainment, LLC, (the “Nathan Defendants”), Oscilloscope Pictures,

 Inc., Oscilloscope Inc., Daniel Berger, and Thomas Sladek, (the “Oscilloscope Defendants”),

 Overbrook Entertainment, Inc., Overbrook Entertainment, LLC, Willard Carroll Smith, Jr., Sony

 Pictures Entertainment, Inc., (the “SPE Defendants”), Maria Mochin (both individually and

 doing business as Mission Film Productions), Mission Film, Inc., and Eric Blair. (Compl.,

 Docket Entry No. 1; Am. Compl., Docket Entry No. 98.) Defendants moved to dismiss the
Case 1:18-cv-05930-MKB-ST Document 202 Filed 08/23/21 Page 2 of 4 PageID #: 2457




 Amended Complaint, 1 and on April 22, 2021, the Court provided notice to the parties of its

 intention to convert the motions to motions for summary judgment. (Order dated Apr. 22, 2021,

 Docket Entry No. 177.)

         Deafueh Monbo now moves to file a second amended complaint and has filed two letters

 subsequent to the motion. 2 (Mot. for Leave to Amend (“Pl.’s Mot.”), Docket Entry No. 189;

 Letter dated June 28, 2021, Docket Entry No. 196; Letter dated July 7, 2021, Docket Entry No.

 199.) The Defendants oppose the motion. (Nathan Defs.’ and Oscilloscope Defs.’ Opp’n to Pl.’s

 Mot. (“Defs.’ Opp’n”), Docket Entry No. 193.) The Court denies the motion without prejudice

 to renewal after the pending dispositive motions are decided.

    I.   Background

         The Court assumes familiarity with the facts alleged in the Amended Complaint and

 provides only a summary of the relevant procedural history and pertinent facts.

         Plaintiffs allege, inter alia, that the Nathan Defendants’ documentary entitled “12

 O’Clock Boys,” which depicts a young man “who has one goal in mind: to join the 12 O’Clock

 Boys, the notorious urban dirt-bike group,” infringes upon Plaintiffs’ copyright in two

 documentaries depicting the 12 O’Clock Boyz, a group of urban dirt-bike riders in Baltimore,

 Maryland. (Am. Compl. ¶¶ 1–3, 86, 206–209.)



         1
          (Nathan Defs.’ and Oscilloscope Defs.’ Mot. to Dismiss (“Nathan Defs.’ and
 Oscilloscope Defs.’ Mot.”), Docket Entry No. 114; Mem. in Supp. of Nathan Defs.’ and
 Oscilloscope Defs.’ Mot., Docket Entry No. 117; SPE Defs.’ Mot. to Dismiss (“SPE Defs.’
 Mot.”), Docket Entry No. 147; Mem. in Supp. of SPE Defs.’ Mot., Docket Entry No. 148.)
         2
            Only Deafueh Monbo has signed the motion, and the Court therefore treats the motion
 as being brought by only Deafueh Monbo. See Fed. R. Civ. P. 11(a) (“Every pleading, written
 motion, and other paper must be signed by . . . a party personally if the party is unrepresented.
 . . . The court must strike an unsigned paper unless the omission is promptly corrected after being
 called to the . . . party’s attention.”). Because Monbo’s filings are not consecutively paginated,
 the Court refers to the page numbers assigned by the electronic case filing system.
                                                  2
Case 1:18-cv-05930-MKB-ST Document 202 Filed 08/23/21 Page 3 of 4 PageID #: 2458




        On April 22, 2021, the Court informed the parties that because Plaintiffs did not provide

 copies of their two documentaries and objected to the copies provided by the Nathan Defendants,

 the Court will convert the pending motion to dismiss to one for summary judgment. (Order

 dated Apr. 22, 2021.) The Court gave the parties sixty days to file additional submissions. (Id.

 at 11–12.) The parties did not file any additional submissions.

   II. Discussion

        Monbo moves to further amend the Complaint, 3 arguing that (1) she discovered that HBO

 Max has “facilitated infringing acts carried out by Defendants,” and now wishes to add HBO

 Max as a defendant, and (2) she seeks to “add more factual allegations” about six DVDs

 produced in 2009 that Defendants “intended to be . . . an unauthorized derivative work.” 4 (Pl.’s

 Mot.) Monbo does not attach a proposed second amended complaint. In letters filed after the

 motion, Monbo adds that HBO Max “was provided with a [n]otice of [c]opyright [i]nfringement”

 on May 19, 2020, and has not ceased and desisted “infringing acts carried out by Defendants,”

 and that the six DVDs in question contain a script, footage, photographs, and music from

 Plaintiffs’ works. (Letter dated June 28, 2021; Letter dated July 2, 2021.)




        3
           In her papers seeking to file a second amended complaint, Monbo writes that “[t]he
 Motion to Dismiss filed by the [D]efendants is not necessary and rendered MOOT.” (Pl.’s Mot.
 2.) Because Monbo cannot further amend the Complaint without consent from Defendants or
 leave of Court, and Defendants oppose her application, the Court understands her to be seeking
 leave to amend. (Am. Compl.); see Fed. R. Civ. P. 15(a)(1)(A).
        4
           In the Amended Complaint, Plaintiffs state that “Defendant Lofty Nathan recorded six
 DVDs of footages on the Wildout Wheelie Boyz and other random riders,” that Defendant Eric
 Blair hired Defendant Lotfy Nathan after seeing those six DVDs of footage, and that the
 copyright application for those DVDs falsely identified as the author a corporation that did not
 exist when the DVDs were produced, but does not allege that the six DVDs in question infringed
 on Plaintiffs’ copyright. (Am. Compl. ¶¶ 73, 76, 79–81, 196–97.)
                                                 3
Case 1:18-cv-05930-MKB-ST Document 202 Filed 08/23/21 Page 4 of 4 PageID #: 2459




        Defendants argue that leave to amend should be denied because (1) Monbo delayed

 unduly in filing the motion to amend, (2) she failed to attach a copy of the proposed amended

 complaint, (3) this motion reflects a dilatory motive, (4) the delay is prejudicial to Defendants,

 and (5) neither of the proposed additional claims are likely to succeed as a matter of law. (Defs.’

 Mem.) In response to Monbo’s letters, Defendants write that her filings are not timely, not

 consistent with the rules of the Court, and do not remedy the deficiencies in her motion to

 amend. (Defs.’ Response to Letter dated June 28, 2021, Docket Entry No. 197; Defs.’ Response

 to Letter dated July 2, 2021, Docket Entry No. 201.)

        The Court denies Monbo’s motion for leave to amend without prejudice to renewal after

 the Court decides the pending dispositive motions. 5

   III. Conclusion

        The Court denies without prejudice Monbo’s motion for leave to amend the Amended

 Complaint. Monbo may renew her motion after the Court decides the pending dispositive

 motions. The Clerk of Court is directed to mail a copy of this Order to the pro se parties at their

 respective addresses of record.

 Dated: August 23, 2021
        Brooklyn, New York

                                                        SO ORDERED:


                                                             s/ MKB
                                                        MARGO K. BRODIE
                                                        United States District Judge



        5
            Defendants also ask the Court to “direct Plaintiffs to cease filing any further documents
 relating in any respect to the pending motions unless directed to do so by the Court.” (Defs.’
 Reply to Letter dated July 2, 2021, at 2.) The Court declines to impose such a sanction at this
 time, but will consider any additional filings from Plaintiffs when it decides the converted
 motion for summary judgment.
                                                  4
